Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ziad Akl appeals from the district court’s order granting the Defendants’ motion and dismissing his complaint in which he alleged numerous claims arising from the revocation of his medical privileges at the Virginia Hospital Center-Arlington Health Systems. We have reviewed the parties’ briefs, the joint appendix, and the district court’s opinion and order and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. See Akl v. Virginia Hosp. Ctr., No. 1:07-cv-00073-CMH (E.D.Va. July 18, 2007); see Modaber v. Culpeper Mem. Hosp. Inc., 674 F.2d 1023, 1026 (4th Cir.1982). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.